—Order, Supreme Court, New York County (William J. Davis, J.), entered on or about June 21, 1994, which, insofar as appealed from, granted plaintiffs motion for a permanent stay of arbitration pursuant to CPLR 7503 (b), unanimously affirmed, with costs.
The IAS Court correctly determined that the specific arbi*328tration clause at issue here (Section 41.01), calling for arbitration of claims pertaining to the Landlord’s claim for "additional rent, an increase in fixed rent or any other payment * * * due from Tenant,” did not cover the parties’ disputes concerning plaintiff-tenant’s responsibility for certain "Tenant Exit Work” as well as plaintiffs responsibility to undertake asbestos removal and to correct alleged violations of the fire code. Defendant’s claim that it has incurred monetary damages as a result of these alleged breaches cannot be construed as either "additional rent” or "other payment” within the meaning of Section 41.01 of the Leases. Concur—Sullivan, J. P., Ellerin, Kupferman and Williams, JJ.